DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered. 
Claims Status
Claims 1-20 are all the claims pending. Claims 1, 12, 15 and 20 are amended. 
Response to Amendments/Arguments  
Applicant's amendment and arguments filed 7/28/2022 with respect to the rejection(s) of present claims 1-3, 5-6 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Abler (US 2008/0035715) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Upon further consideration, a new ground(s) of rejection is made based on newly discovered reference Behr et al. (US 6,554,159), as explained in details below in the body of rejections. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behr et al. (US 6,554,159; “Behr”). 
Regarding claim 1, Behr teaches a structure (the article 10 of Behr, col. 2, lines 19-29, col. 4, lines 33 – 67, col. 5, lines 41-61, col. 6 lines 1-15, see annotated Fig. 2-3,) comprising: 

    PNG
    media_image1.png
    376
    523
    media_image1.png
    Greyscale
 
 - a flexible plastic body (the body of 10 is of various plastic material, such as polypropylene resin, i.e., flexible plastic material, col. 9, lines 7-10) having a first end and a second end (see annotated Fig. 3 for reference to first end and second end), as well as a first side and a second side disposed opposite each other (see annotated Fig. 3, the first side is opposite to the second side), the first side comprising a first plurality of segments (plurality of segments 13,15, see annotated Fig. 3, col. 5, lines 41-61, col. 6, lines 1-6), and the second side comprising a second plurality of segments (plurality of segments 17, 22, col. 5, lines 41-61, see annotated Fig. 3); and 
- the flexible body (10) has a length that is greater than a width of the flexible body (see annotated Fig. 3, the length of 10 is greater than the width of 10, and also see claim 19 of Behr at col. 9, lines 50-51); 
- a plurality of living hinges (the plurality of hinges 12, 14 are of living hinges, Fig. 3, col. 6, lines 1-6, col. 9, lines 15-16) integral with the flexible plastic body (10) (Fig. 3, col. 6, lines 1-6), and one of the hinges (14) is positioned between segments, and connects, two of segments (see annotated Fig. 3, col. 6, lines 1-6, two segments 13, 15 are connected by living hinge 14, meeting the claimed limitations) that are positioned either on the first side or the second side, such that the flexible plastic body (10) extends unbroken between those two segments (13,15) (see annotated Fig. 3, col. 6, lines 1-6, the flexible plastic body 10 is continuous and extends unbroken between adjacent two segments), and the hinges (12, 14) enable the flexible plastic body (10) to alternatively assume a flat state in which the living hinges (12, 14) are positioned transverse to a lengthwise edge of the flexible plastic body (see annotated Fig. 3, the living hinges 12, 14 are positioned transverse to the lengthwise edge of the flexible plastic body 10, meeting the claimed limitations), or another state in which the flexible plastic body is not flat (see Fig. 2, the flexible body 10 has a flat state, and alternatively another state in which the body 10 is not flat as shown in Fig. 3), and considered as meeting the claimed limitations. 
Regarding claim 2, in the structure of Behr, the one or more of the segments (segments 13, 15, 17, 22) and living hinges (12, 14) extend along a majority of the width of the body (see Fig. 3), considered as meeting the claimed limitations. 
  
    PNG
    media_image2.png
    299
    808
    media_image2.png
    Greyscale

Regarding claim 3, in Behr, the structure (10) of Behr is in the form of a unified, single piece structure (Fig. 3 the article 10 of Behr is a single piece structure, col. 6, lines 1-6).  
Regarding claim 5, in the structure of Abler, the flexible plastic body (106) comprises multiple discrete portions (elements 24) that are releasably connectible to each other (col. 6, lines 20-32, Fig. 8, elements 24 are releasably connectible to each other), and meeting the claimed limitations. 

    PNG
    media_image3.png
    236
    750
    media_image3.png
    Greyscale


Regarding claim 6, in the structure of Behr, the one or more segments on the first side extend in a first direction (the segments 13, 15 on the first side, see annotated Fig. 3), and one or more segments on the second side (the segments 17, 22, 21 on the second side, see annotated Fig. 3) extend in a second direction that is different from the first direction (see annotated Fig. 3, the extending direction of the segments 21 on the second side is opposite to the extending direction of the segments 13 on the first side, thus, is considered as meeting the claimed limitations).
Regarding claim 8, in the structure of Behr, on the first side of the flexible plastic body (10), a living hinge (14) is disposed between each two successive segments (i.e., two adjacent segments 13, 15) (see Fig. 3), meeting the claimed limitations. 
Regarding claim 9, in the structure of Behr, flexible plastic body (10) defines an opening (see annotated Fig. 3 below) that extends through one, or both, of a segment and a living hinge (see Fig. 3), meeting the claimed limitations. 

    PNG
    media_image4.png
    301
    808
    media_image4.png
    Greyscale

Regarding claim 10, in the structure of Behr, the segment (21) terminates short of an edge of the body (10) (see Fig. 3 above), considered as meeting the claimed limitations. 
Regarding claim 11, in the structure of Behr, the segments (the plurality of segments 13, 15) are integral elements of the body (10) (Fig. 2-3, col. 6, lines 1-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Behr as applied to claim 1 above, further in view of Nye et al. (US 2007/0078014; “Nye”). 
The limitations of claim 1 are taught by Behr as discussed above. 
Regarding claim 4, Behr teaches the inclusion of living hinges, but does not teach the use of tack-off as instantly claimed. 
Nye teaches that it is known in the art to provide tack-off in a blow-molded plastic slide to strengthen the plastic component (para [0083]). 
It would have been obvious to one of ordinary skill in the art to modify the modified Behr, to provide the living hinges of Behr with tack-off to strengthen the plastic component as taught by Nye (para [0083]), which would have predictably arrived at a satisfactory structure that is the same as instantly claimed. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Behr as applied to claim 1 above. 
The limitations of claim 1 are taught by Behr as discussed above. 
Regarding claim 7, The structure of Behr includes a plurality of integral segments (i.e., segments 13, 15, 17, 22, Fig. 3). Behr does not specifically teach those segments are hollow.
However, it would have been obvious to one of ordinary skill in the art to modify the structure/article of Behr to use hollowed structure for the obvious benefit of lighter weight in the body of the structure/article of Behr at a location desired, which would have predictably arrived at a satisfactory structure/article that is lighter in weight, such variable is predictable to the ordinary skill in the art, which would have arrived at a tunnel portion that is the same as instantly claimed.
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Behr. 
Regarding independent claim 12, Behr teaches a structure (Fig. 1-2, the article 100 of Abler, para [0021] [0022] [0025]-[0026]), comprising: 
- a flexible plastic body (the body of 10 is of various plastic material, such as polypropylene resin, i.e., flexible plastic material, col. 9, lines 7-10) having a first end and a second end (see annotated Fig. 3 for reference to first end and second end), as well as a first side and a second side disposed opposite each other (see annotated Fig. 3, the first side is opposite to the second side), the first side comprising integral segments that are consecutively arranged with respect to each other (plurality of segments 13,15 are consecutively arranged, see annotated Fig. 3, col. 5, lines 41-61, col. 6, lines 1-6), and the second side comprising a plurality of integral segments (plurality of segments 17, 22, col. 5, lines 41-61, see annotated Fig. 3). 

    PNG
    media_image1.png
    376
    523
    media_image1.png
    Greyscale


- a living hinge (living hinge 14) integral with the flexible plastic body (10) (see annotated Fig. 3, col. 6, lines 1-6), and interposed between the first integral segments and the second integral segment (Fig. 3, col. 8, lines 10-15, two segments 13, 15 are connected by living hinge 14, meeting the claimed limitations) such that no open space exists between the first integral segment and the second integral segment (see Fig. 3, col. 6, lines 1-6, the flexible plastic body 10 is continuous and extends unbroken between adjacent two segments), and considered as meeting the claimed limitations. 
The structure of Behr includes a plurality of integral segments (i.e., segments 13, 15, 17, 22, Fig. 3). Behr does not specifically teach those segments are hollow.
However, it would have been obvious to one of ordinary skill in the art to modify the structure/article of Behr to use hollowed structure for the obvious benefit of lighter weight in the body of the structure/article of Behr at a location desired, such as to use hollowed structure for the segments 13, 15 of the structure 10 of Behr, which would have predictably arrived at a satisfactory structure/article that is lighter in weight, such variable is predictable to the ordinary skill in the art, which would have arrived at a tunnel portion that is the same as instantly claimed. 
As shown in Fig. 3 Behr, the segment 13 is of a shape that having a generally rectangular cross-section (see Fig. 3). As such, modified Behr that includes hollowed structure segment 13 would have a generally rectangular cross-section, and such hollow segment 13 is considered as being in a form of a box beam having a generally rectangular cross-section that imparts rigidity to a non-flexible portion of the flexible plastic body, meeting the claimed limitations. 
Regarding claim 13, It should be noted that the recitation of claim 13 that the first end and the second end “are releasably connectible to each other” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the first end and the second end of the structure of Behr is capable to be releasably connectible to each other. 
Regarding claim 14, in Behr, the structure (10) of Behr is in the form of a unified, single piece structure (Fig. 3 the article 10 of Behr is a single piece structure, col. 5, lines 64-67, col. 6, lines 1-5). 
Regarding claim 15, the modified Behr as discussed above in rejection to claim 12 teach a structure of continuously hollow segments (i.e., segments 13, 15 are of hollow and connected, the structure is hollow other than the living hinges part). In such modified structure of Behr having adjacent hollow segments (13, 15) connected via the living hinge (14), the two hollow segments’ respective interiors would in communication with each other, meeting the claimed limitations.  
Regarding claims 16-17, the structure of Behr includes a plurality of first segments and a plurality of second segments (Fig. 3, col. 5, lines 48-67). Behr does not specifically teach the segments have different configurations.  
However, absent persuasive evidence that the particular configuration (i.e., shape) of the claimed segments member was significant, the configuration/shape of any respective segments is considered as a mere variation of design choice.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the configuration of the respective segments to meet the design needs for the intended structure, for example to have two segments of different configuration/shape, and such variations are predictable to one of ordinary skill in the art. 
Regarding claim 18, in the structure of Behr, an overall volume defined by the structure when the structure is in an assembled state (i.e., in open configuration, see Fig. 3) is larger than a volume occupied by the structure when the flexible structure is in a flat state (see Fig. 2), the configuration of the structure of Behr meets the claimed limitations. 
Regarding claim 19, in the structure of Behr, the structure is reversibly manipulatable from a flat state to a non -flat state, and from a non-flat state to a flat state (col. 8, lines 19-41). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Behr as applied to claim 1 above, further in view of Nye et al. (US 2007/0078014; “Nye”). 
Regarding independent claim 20, Behr teaches a structure (the article 10 of Behr, col. 2, lines 19-29, col. 4, lines 33 – 67, col. 5, lines 41-61, col. 6 lines 1-15, see annotated Fig. 2-3,) comprising: 

    PNG
    media_image1.png
    376
    523
    media_image1.png
    Greyscale
 
 - a flexible plastic body (the body of 10 is of various plastic material, such as polypropylene resin, i.e., flexible plastic material, col. 9, lines 7-10) having a first end and a second end (see annotated Fig. 3 for reference to first end and second end), as well as a first side and a second side disposed opposite each other (see annotated Fig. 3, the first side is opposite to the second side), the first side comprising a first plurality of segments (plurality of segments 13,15, see annotated Fig. 3, col. 5, lines 41-61, col. 6, lines 1-6), and the second side comprising a second plurality of segments (plurality of segments 17, 22, col. 5, lines 41-61, see annotated Fig. 3); and 
- a plurality of living hinges (the plurality of hinges 12, 14 are of living hinges, Fig. 3, col. 6, lines 1-6, col. 9, lines 15-16) integral with the flexible plastic body (10) (Fig. 3, col. 6, lines 1-6), and one of the hinges (14) is positioned between segments, and connects, two of segments (see annotated Fig. 3, col. 6, lines 1-6, two segments 13, 15 are connected by living hinge 14, meeting the claimed limitations) that are positioned either on the first side or the second side, such that the flexible plastic body (10) extends unbroken between those two segments (13,15) (see annotated Fig. 3, col. 6, lines 1-6, the flexible plastic body 10 is continuous and extends unbroken between adjacent two segments), and the hinges (12, 14) enable the flexible plastic body (10) to alternatively assume a flat state, or another state in which the flexible plastic body is not flat (see Fig. 2, the flexible body 10 has a flat state, and alternatively another state in which the body 10 is not flat as shown in Fig. 3), and considered as meeting the claimed limitations. 
The structure of Behr includes a plurality of integral segments (i.e., segments 13, 15, 17, 22, Fig. 3). Behr does not specifically teach those segments are hollow.  However, it would have been obvious to one of ordinary skill in the art to modify the structure/article of Behr to use hollowed structure for the obvious benefit of lighter weight in the body of the structure/article of Behr at a location desired, such as to use hollowed structure for the segments 13, 15 of the structure 10 of Behr, which would have predictably arrived at a satisfactory structure/article that is lighter in weight, such variable is predictable to the ordinary skill in the art, which would have arrived at a tunnel portion that is the same as instantly claimed. 
Behr teaches the inclusion of living hinges, but does not teach the use of tack-off as instantly claimed. Nye teaches that it is known in the art to provide tack-off in a blow-molded plastic slide to strengthen the plastic component (para [0083]). It would have been obvious to one of ordinary skill in the art to modify the modified Behr, to provide the living hinges of Behr with tack-off to strengthen the plastic component as taught by Nye (para [0083]), which would have predictably arrived at a satisfactory structure that is the same as instantly claimed. 
It is noted Behr teaches its structure 10 is easily fold flat to its storage mode (col. 2, lines 40-52) for the obvious benefit of advantageously minimizes the space required during storage.  While Behr does not specifically teach using a container as the storage package to store its structure (10), it would have been obvious to one of ordinary skill in the art to provide a container to store the flatten structure of Behr that are being stacked on one tope of the other for the obvious benefit of compact storage and easy transporting, which would have predictably arrived at a satisfactory package/apparatus that is the same as instantly claimed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782